                         Case 2:21-cv-00904-RJC Document 1 Filed 07/14/21 Page 1 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                        Western District
                                                        __________       of Pennsylvania
                                                                    District of __________

                                                                  __________   Division
                                                                   Pittsburgh Division

                        SHANNI SNYDER
                                                                                    Case No.             2:21-cv-904
                                                                            )
                                                                                                   (to be filled in by the Clerk’s Office)
                                                                            )
                              Plaintiff(s)                                  )
(Write the full name of each plaintiff who is filing this complaint.        )       Jury Trial: (check one)     ✔ Yes
                                                                                                                u            u No
If the names of all the plaintiffs cannot fit in the space above,           )
please write “see attached” in the space and attach an additional
page with the full list of names.)                                          )
                                  -v-                                       )
                                                                            )
               U LOCK INC. a/k/a U-LOCK INC.                                )
                                                                            )
                                                                            )
                                                                            )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the            )
names of all the defendants cannot fit in the space above, please           )
write “see attached” in the space and attach an additional page             )
with the full list of names.)



                       COMPLAINT FOR VIOLATION OF FAIR LABOR STANDARDS

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                    Shanni Snyder
                                Street Address                          14390 Route 30
                                City and County                         North Huntingdon, Westmoreland County
                                State and Zip Code                      PA 15642
                                Telephone Number
                                E-mail Address                          shannis@pm.me


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person¶s job or title (if known). Attach additional pages if needed.


                                                                                                                                             Page 1 of 6
                         Case 2:21-cv-00904-RJC Document 1 Filed 07/14/21 Page 2 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards


                     Defendant No. 1
                                Name                                    U LOCK INC. a/k/a U-LOCK INC.
                                Job or Title (if known)
                                Street Address                          14140 ROUTE 30
                                City and County                         NORTH HUNTINGDON, WESTMORELAND COUNTY
                                State and Zip Code                      PA 15642
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                                Page 2 of 6
                         Case 2:21-cv-00904-RJC Document 1 Filed 07/14/21 Page 3 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards


          C.           Place of Employment

                       The address at which I am employed or was employed by the defendant(s) is

                                Name                                    U LOCK INC a/k/a U-LOCK INC.
                                Street Address                          14140 ROUTE 30
                                City and County                         NORTH HUNTINGDON, WESTMORELAND COUNTY
                                State and Zip Code                      PA   15642
                                Telephone Number


II.       Basis for Jurisdiction

          This action is brought pursuant to (check all that apply):

                   ✔
                   u             Fair Labor Standards Act, as codified, 29 U.S.C. §§ 201 to 209.
                   u             Relevant state law
                   u             Relevant city or county law

III.     Statement of Claim

         State as briefly as possible the facts of your case. You may wish to include further details such as the names of
         other persons involved in the events giving rise to your claims. Do not cite any cases. If more than one claim is
         asserted, number each claim and write a short and plain statement of each claim in a separate paragraph. Attach
         additional pages if needed.

         A.            Nature of employer¶s business:
                     Storage facility




         B.            Dates of employment:
                     Monitor video surveillance remotely.




         C.            Employee¶s job title and a description of the kind of work done:
                     Monitor of video




         D.            Rate, method, and frequency of wage payment:


                                                                                                                    Page 3 of 6
                         Case 2:21-cv-00904-RJC Document 1 Filed 07/14/21 Page 4 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

                     $7.25/hour to be paid monthly. However, employer asked that it be deferred until a mortgage could be
                     obtained on their property.




         E.          Number of hours actually worked each week in which a violation is claimed:
                     70 hours per week from January 1, 2016, through February 15, 2020. Specifically, Plaintiff monitored
                     video surveillance and cameras from 5 p.m. until 3 a.m. each day.




         F.          Description of the alleged violation(s) (check all that apply):
                     ✔
                     u              Failure to pay the minimum wage (explain)
                                    Defendant promised to pay minimum wage, but did not pay. Instead it continually asked that
                                    it be deferred until it could receive a mortgage on its property.




                     ✔
                     u              Failure to pay required overtime (explain)
                                    Defendant did not pay overtime wages




                     u              Other violation(s) (explain)




         G.          Date(s) of the alleged violation(s):
                     From January 1, 2016, through February 15, 2020.




         H.          Additional facts:
                     1. Defendant acted willfully in that it knew it did not pay the wage, but made representations to expand
                     the time upon which Plaintiff would expect to be paid.

                     2. Defendant tolled any statute of limitations by continually promising that payment would be
                     forthcoming after it was able to obtain a mortgage on its property. The representations were made
                     continually up to and through May 2021.




                                                                                                                       Page 4 of 6
                         Case 2:21-cv-00904-RJC Document 1 Filed 07/14/21 Page 5 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards



IV.      Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
         amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
         or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
         money damages.
         Plaintiff demands judgment in the amount of $131,351 ($108,079 in hourly wage and $23,272 overtime),
         prejudgment interest, post-judgment interest, costs, fees, and attorney fees if Plaintiff retains legal counsel.




V.       Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk¶s Office with any changes to my address where case–related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk¶s Office may result
                      in the dismissal of my case.

                      Date of signing:                     07/14/2021


                      Signature of Plaintiff                 /s/ Shanni Snyder
                      Printed Name of Plaintiff              /s/ Shanni Snyder


         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number


                                                                                                                        Page 5 of 6
                         Case 2:21-cv-00904-RJC Document 1 Filed 07/14/21 Page 6 of 6

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards


                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                        Page 6 of 6
